Title: From George Washington to Henry Laurens, 29 May 1778
From: Washington, George
To: Laurens, Henry


                    
                        Dear Sir,
                        Valley-forge May 29th 1778
                    
                    Your polite favor of the 5th Instt I duly received, and thank you much for the information contained in it. at the sametime, I earnestly request, that you will endulge me with an excuse for not answering it before—a constant croud of business, and the intervention of a variety of circumstances have been the cause; and not an inattention to the rules of civility, or to those of friendship.
                    Your Letter gave me the first intimation of the disagreement between our Commissioners—the event is disagreeable & painful; & unless they can bring themselves to harmonize, their proceeding will not probably consult the public interest as well, as they otherwise might. It is certain they will not have that degree of respect, either at home or abroad—their embassy is a most interesting one, and may involve consequences which will lead, in no small degree, to the happiness or misery of their Country. I hope reflexion and a due consideration will set them right.
                    The act of the 22d of April will certainly require the Commissioner⟨s⟩ if they come at all, to be vested with much more ample powers than Lord Norths Bill profess’d, or their mission will be rediculously mortifying. Indeed, Men who would come out under the powers expressed in the Bills, after all that has passed, deserves to be mortified in the extreme. I am happy the report and consequent resolution were previous to the treaty & alliance with France being known. The Parliament  have been so much parties to this War, & to all the proceedings respecting it, that it would seem, the crown itself has no authority, either to continue, or to end it; or to do anything else, without their express concurrance.
                    I sincerely wish the Military arrangement to be compleated. the delay is attended with great inconvenience & injury. While it remains open, our whole system cannot but be imperfect—I know that the Congress have a variety of important matters to claim their attention; but I assure you there are few, if any, that are more interesting than what this is.
                    The question of half pay being decided, I shall not trouble you with a further discussion of the subject. It must be granted however, that in the situation of our affairs the measure, or something substantially the same had become necessary. nor can I, after ballancing in my mind and giving the subject the fairest consideration I am capable of, esteem it unjust. I assure you Sir, however we may have differed in sentiment on this point, I am fully convinced that the strictest candour forms a part of your character and request you to believe, that I am with great attachment & esteem Dr Sir yr most obedt & obliged Hble Servt
                    
                        Go: Washington
                    
                    
                        P.S. The Letter for Mr Pike was sent to him in a day or two after it came to hand. I most sincerely wish that Congress would lay the charge, and order tryal of the Majr Generals in disgrace. St Clair is exceedingly uneasy and distressed at the delay, & with pain I add, that the proceeding, or more properly, not proceeding in this matter, is looked upon as cruel & oppressive.
                    
                